Title: James Madison to Joseph C. Cabell, 18 September 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                D. Sir
                            
                            
                                
                                    Montpr.
                                
                                Sepr. 18 1828
                            
                        
                        Your late letter reminds me of our Conversation on the constitutionality of the power in Congs. to impose a
                            tariff for the encouragemt. of manufactures; and of my promise to sketch the grounds of the confident opinion I had
                            expressed that it was among the powers vested in that Body. I had not forgotten my promise, & had even begun the
                            task of fulfilling it; But frequent interruptions from other causes, being followed by a bilious indisposition, I have
                            not been able sooner to comply with your request. The subjoined view of the subject, might have been advantageously
                            expanded; but I leave that improvement to your own reflections & researches.
                        The Constitution vests in Congress, expressly, "the power to lay & collect taxes duties imposts &
                            excises"; and "the power to regulate trade"
                        That the former power, if not particularly expressed, would have been included in the latter, as one of the
                            objects of a general power to regulate trade, is not impugned, as has been alledged, by its being so
                            expressed. Examples of this sort, can not sometimes be easily avoided, and are to be seen elsewhere, in the Constitution.
                            Thus the power "to define & punish offences agst. the Law of Nations," includes the power, afterwards particularly
                            expressed "to make rules concerning captures &c from offending neutrals." So also, a power "to coin money" would
                            doubtless include that of "regulating its value," had not the latter power been expressly inserted. The term taxes, if
                            standing alone would certainly have included, duties, imposts & excises. In another clause it is said "no tax or
                            duty shall be laid on imports &c." Here the two terms are used as synonymous. And in another clause, where it is
                            said "no State shall lay any imposts or duties &c." the terms imposts & duties are synonymous. Pleonasms,
                            tautologies & the promiscuous use of terms & phrases, differing in their shades of meaning, (always to be
                            expounded with reference to the context and under the controul, of the general character & manifest scope of the
                            Instrument in which they are found) are to be ascribed sometimes to the purpose of greater caution; sometimes to the
                            imperfections of language; and sometimes to the imperfection of man, himself. In this view of the subject, it was quite
                            natural, however certainly the general power to regulate trade might include a power to impose duties on it, not to omit
                            it in a clause enumerating the several modes of revenue authorised by the Constitution. In few cases could the ’ex majori
                            cautela’ occur with more claim to respect.
                        Nor can it be inferred, as has been ingeniously attempted, that a power to regulate trade does not involve a
                            power to tax it, from the distinction made in the original controversy with G. Britain, between a power to regulate trade
                            with the Colonies, & a power to tax them. A power to regulate trade between different parts of the Empire, was
                            confessedly necessary; and was admitted to lie as far as that was the case in the British
                            Parliament the taxing part being at the same time denied to the Parliament, & asserted to be necessarily inherent in
                            the Colonial Legislatures, as sufficient & the only safe depositories of the taxing power. So difficult was it
                            nevertheless to maintain the distinction in practice, that the ingredient of revenue was occasionally overlooked or
                            disregarded in the British regulations; as in the duty on sugar & molasses imported into the Colonies. And it was
                            fortunate that the attempt at an internal and direct tax in the case of the Stampt Act, produced a radical examination of
                            the subject, before a regulation of trade with a view to revenue had grown into an established authority. One thing at
                            least is certain, that the main & admitted object of the Parliamentary regulations of trade
                            with the Colonies, was the encouragement of Manufactures in G. B
                        But the present question is unconnected, with the former relations between G. B. and her Colonies, which were
                            of a peculiar, a complicated, and, in several respects, of an undefined character. It is a simple question under the
                            Constitution of the U. S. whether "the power to regulate trade with foreign nations" as a distinct & substantive
                            item in the enumerated powers embraces the object of encouraging by duties, restrictions and prohibitions the
                            manufactures & products of the Country? And the affirmative must be inferred from the following considerations:
                        1. The meaning of the phrase "to regulate trade" must be sought in the general use of it, in other words in
                            the objects to which the power was generally understood to be applicable, when the phrase was inserted in the Constn.
                        2. The power has been understood and used by all commercial & manufacturing nations as embracing the
                            object of encouraging manufactures. It is believed that not a single exception can be named.
                        3. This has been particularly the case with G. B. whose commercial vocabulary is the parent of ours. A
                            primary object of her commercial regulations is well known to have been the protection and encouragement of her
                            manufactures.
                        4. Such was understood to be a proper use of the power by the States most prepared for manufacturing
                            industry, whilst retaining the power over their foreign trade. It was the aim of Virginia herself, as will presently
                            appear, tho’ at the time among the least prepared for such a use of her power to regulate trade.
                        5. Such a use of the power by Congs, accords with the intention and expectation of the States in
                            transferring the power over trade, from themselves to the Govt. of the U. S. This was emphatically the case in the
                            Eastern, the more manufacturing members of the Confederacy. Hear from p. 84.86.136. of the origl. edition. the language held in the Convention of Massts.
                        By Mr. Dawes, an advocate for the Constitution, it was observed, "Our manufactures are another great subject
                            which has recd no encouragement by national duties on foreign manufactures, and they never can by any authority in the old
                            Confedn." Again "If we wish to encourage our own manufactures, to preserve our own commerce, to
                            raise the value of our own lands, we must give Congs. the powers in question."
                        By Mr. Widgery, an opponent, "All we hear is, that the mercht. & farmer will flourish, & that
                            the mechanic & tradesman are to make their fortunes directly, if the Constitution goes down."
                        The Convention of Massts. was the only one in N. Engd. whose debates have been preserved. But it can not be
                            doubted that the sentiment there expressed was common to the other States in that quarter, more especially to Connecticut
                            and Rh Isld., the most thickly peopled of all the States, and having of course their thoughts most turned to the subject
                            of manufactures. A like inference may be confidently applied to N. Jersey, whose debates in Convention have not been
                            preserved. In the populous and manufacturing State of Pa., a partial account only of the debates having been published,
                            nothing certain is known of what passed in her Convention on this point. But ample evidence may be found elsewhere, that
                            regulations of trade for the encouragement of manufactures, were considered as within the power to be granted to the new
                            Congress, as well as within the scope of the national policy. Of the States South of Pena., the only two in whose
                            Conventions the debates have been preserved are Virga. and N. Carola. and from these no adverse inferences can be drawn,
                            whilst sufficient proofs were otherwise given that the power in question, was understood by Virga. to be within the
                            purview of a Constitutional Reform: And with respect to N. C destined as she was by her less commercial position to become
                            a manufacturing State, and liable moreover to be taxed by the commercial regulations of her neighbors, whatever might be
                            the object of the tax, she could not but have concurred in the anticipation of a transfer from the States to the U. S. of
                            the Commercial power as well in its relation to manufactures, as in its other relations. Nor is there the slightest
                            indication that either of the two States farthest South, where the debates in Convention if preserved have not been made
                            public, viewed the encouragement of manufactures as not within the general power over trade to be transferred to the Govt.
                            of the U. S.
                        6 If Congress have not the power it is annihilated for the nation; a policy without example in any other
                            nation, and not within the reason of the solitary one in our own. The example alluded to is the prohibition of a tax on
                            exports which resulted from the apparent impossibility of raising in that mode a revenue from the States proportioned to
                            the ability to pay it: the ability of some being derived in a great measure, not from their exports, but from their
                            fisheries, from their freights and from commerce at large, in some of its branches altogether external to the U. S.: the
                            profits from all which being invisible & intangible would escape a tax on exports. A tax on imports, on the other
                            hand, being a tax on consumption which is in proportion to the ability of the consumers whencesoever derived was free from
                            that inequality.
                        7. If revenue be the sole object of a legitimate impost, and the encouragt. of domestic articles be not within
                            the power of regulating trade it wd. follow that no monopolizing or unequal regulations of foreign Nations could be
                            counteracted: that neither the staple articles of subsistence nor the essential implements for the public safety could
                            under any circumstances be ensured or fostered at home by regulations of commerce, the usual & most convenient mode of
                            providing for both, and that the American navigation, tho the source of naval defence, of a cheapening competition in
                            carrying our valuable & bulky articles to market, and of an independent carriage of them during foreign wars, when a
                            foreign navigation might be withdrawn, must be at once abandoned or speedily destroyed: it being evident that a tonnage
                            duty merely in foreign ports agst. our vessels, and an exemption from such a duty in our ports in favor of foreign
                            vessels, must have the inevitable effect of banishing ours from the Ocean.
                        To assume a power to protect our navigation, & the cultivation & fabrication of all articles
                            requisite for the public safety, as incident to the war power would be a more latitudinary construction of the text of the
                            Constitution, than to consider it as embraced by the specified power to regulate trade; a power which has been exercised
                            by all nations for those purposes; and which effects those purposes with less of interference with the authority and
                            conveniency of the States, than might result from internal & direct modes of encouraging the articles, any of
                            which modes would be authorized as far as deemed "necessary & proper," by considering the power as an incidental power.
                        8 That the encouragement of Manufactures, was an object of the power to regulate trade, is proved by the use
                            made of the power for that object, in the first Session of the first Congress under the Constitution; when among the
                            members present were so many who had been members of the federal Convention which framed the Constitution, and of the
                            State Conventions which ratified it; each of these classes consisting also of members who had opposed & who had
                            espoused, the Constitution in its actual form. It does not appear from the printed proceedings of Congress on that
                            occasion that the power was denied by any of them. And it may be remarked that members from Virga. in particular, as well
                            of the antifederal as the federal party, the names then distinguishing those who had opposed and those who had approved
                            the Constitution, did not hesitate to propose duties, & to suggest even prohibitions in favor of several Articles
                            of her production; By one a duty was proposed on Mineral Coal, in favor of the Virginia Coal Pits; by another a duty on
                            Hemp was proposed to encourage the growth of that article; and by a third a prohibition even of foreign Beef, was
                            suggested as a measure of sound policy. [See Lloyd’s Debates.]
                        A further evidence in support of the Constl. power to protect & foster manufactures by regulations of
                            trade, an evidence that ought of itself to settle the question, is the uniform & practical sanction given to the power,
                            by every Ex: Legisl: & Judy. Branch of the Genl. Govt. for nearly 40 years; with a concurrence or acquiescence of
                            every State Govt. in all its Branches, throughout the same period; and it may be added thro’ all the vicissitudes of party,
                            which marked the period. No novel construction, however ingeniously devised, or however respectable and patriotic its
                            patrons, can withstand the weight of such authorities, or the unbroken current of so prolonged & universal a
                            practice. And well it is that this can not be done, without the intervention of the same authority which made the
                            Constitution. If it could be so done, there would be an end of that stability in Govt. and in Laws, which is essential to
                            good Govt. & good Laws; a stability the want of which is the imputation which has at all times been levelled agst.
                            Republicanism with most effect by its most dextrous adversaries. The imputation ought never therefore to be countenanced,
                            by innovating constructions, without any plea of a precipitancy or a paucity of the constructive precedents they oppose;
                            without any appeal to material facts newly brought to light; and without any claim to a better knowledge of the original
                            evils & inconveniencies, for which remedies were needed, the very best of keys to the true object & meaning of all laws
                            & constitutions.
                        And may it not be fairly left to the unbiassed judgment of all men of experience, & of intelligence,
                            to decide which is most to be relied on for a sound and safe test of the meaning of a Constitution, a uniform
                            interpretation by all the successive authorities under it, commencing with its birth, and continued for a long period,
                            thro’ the varied state of political contests; or the opinion of every new Legislature heated as it may be by the strife of
                            parties, or warped as often happens by the eager pursuit of some favorite object, or carried away possibly by the powerful
                            eloquence, or captivating address of a few popular Statesmen, themselves influenced, perhaps, by the same misleading
                            causes. If the latter test is to prevail, every new Legislative opinion might make a new Constitution; as the foot of
                            every new Chancellor would make a new standard of measure.
                        It is seen with no little surprize, that an attempt has been made, in a highly respectable quarter, and at
                            length reduced to a resolution formally proposed in Congress, to substitute for the power of Congs. to regulate trade so
                            as to encourage manufactures, a power in the several States to do so, with the consent of that Body; and this expedient is
                            derived from a clause in the 10. Sect of Art: 1. of the Const: which says no State shall, without the consent of Congress, lay
                            any imposts or duties on imports or exports, except what may be absolutely necessary for executing its inspection laws;
                            and the net produce of all duties and imposts, laid by any State on imports and exports, shall be for the use of the
                            Treasury of the United States; and all such laws shall be subject to the revision and control of Congress."
                        To say nothing of the clear indications in the Journal of the Convention of 1787. that the clause was intended
                            merely to provide for expences incurred by particular States in their Inspection laws, and in such improvements as they
                            might chuse to make in their Harbours & rivers with the sanction of Congs. objects to which the reserved power has
                            been applied in several instances, at the request of Virginia & of Georgia, how could it ever be imagined that any
                            State would wish to tax its own trade for the encouragement of manufactures, if possessed of the authority, or could, in
                            fact do so, if wishing it?
                        A tax on imports would be a tax on its own consumption; and the nett proceeds going, according to the clause,
                            not into its own treasury, but into the treasury of the U. S. the State would tax itself separately for the equal gain of
                            all the other States; and as far as the manufactures so encouraged might succeed in ultimately increasing the Stock in
                            Market, and lowering the price by competition, this advantage also, procured at the sole expence of the State, would be
                            common to all the others.
                        But the very suggestion of such an expedient to any State would have an air of mockery, when its experienced impracticability is taken into view. No one who recollects or recurs to the period
                            when the power over Commerce was in the individual States, & separate attempts were made to tax or otherwise
                            regulate it, need be told that the attempts were not only abortive, but by demonstrating the necessity of general
                            & uniform regulations gave the original impulse to the Constitutional reform which provided for such regulations.
                        To refer a State therefore to the exercise of a power as reserved to her by the Constitution, the
                            impossibility of exercising which was an inducement to adopt the Constitution, is of all remedial devices the last that
                            ought to be brought forward. And what renders it the more extraordinary is that, as the tax on commerce as far as it could
                            be separately collected, instead of belonging to the treasury of the State as previous to the Constn. would be a tribute
                            to the U. S: the State would be in a worse condition, after the adoption of the Constitution, than before, in relation to
                            an important interest, the improvement of which was a particular object in adopting the Constitution.
                        Were Congress to make the proposed declaration of
                            consent to state tariffs in favor of State manufactures, and the permitted attempts did not defeat themselves, what would
                            be the situation of States deriving their foreign supplies through the ports of other States? It is evident that they
                            might be compelled to pay, in their consumption of particular articles imported, a tax for the common treasury, not common
                            to all the States, without having any manufacture or product of their own, to partake of the contemplated benefit.
                        Of the impracticability of separate regulations of trade, & the resulting necessity of general
                            regulations, no State was more sensible than Virga. She was accordingly among the most earnest for granting to Congress a
                            power adequate to the object. On more occasions than one in the proceedings of her Legislative Councils, it was recited,
                            "that the relative situation of the States, had been found on trial, to require uniformity in their comercial regulations as the only effectual
                            policy for obtaining in the ports of foreign nations a stipulation of privileges reciprocal to those enjoyed by the
                            subjects of such nations in the ports of the U. S.; for preventing animosities which can not fail to arise among the
                            several States from the interference of partial & separate regulations; and for deriving
                                from comerce such aids to the public revenue as it ought, to contribute &c." [see ]
                        During the delays & discouragts. experienced in the attempts to invest Congs. with the necessary
                            powers, the State of Virga made various trials of what could be done by her individual laws. She ventured on duties
                            & imposts as a source of Revenue; Resolutions were passed at one time to encourage & protect her own
                            navigation & Ship-building; and in consequence of complaints & petitions from Norfolk, Alexa. & other
                            places agst. the monopolizing navigation laws of G. B. particularly in the trade between the U.
                                S. & the British W. Indies, she deliberated with a purpose controuled only by the inefficacy of
                            separate measures, on the experiment of forcing a reciprocity by prohibitory regulations of her own. [See Journal of H. of
                            Delegates in 1785]
                        The effect of her separate attempts to raise revenue by duties on imports, soon appeared in Representations
                            from her Merchts. that the commerce of the State was banished by them into other channels, especially of Maryd. where
                            imports were less burdened than in Virga. [See Do. for 1786.]
                        Such a tendency of separate regulations was indeed too manifest to escape anticipation. Among the projects
                            prompted by the want of a federal authy. over Comerce, was that of a concert, first proposed on the part of Maryd,
                            for a uniformity of regulations between the 2 States, and commissioners were appointed for that purpose. It was soon
                            perceived however that the concurrence of Pena. was as necesy to Maryd. as of Maryd. to Virga. and the concurrence of
                            Pennsylvania was accordingly invited. But Pa. could no more concur witht. N. Y. than Md. witht. Pa, nor N. Y. witht. the
                            concurrence of Boston &c
                        These projects were superseded for the moment by that of the Convention at Annapolis in 1786, and forever by
                            the Convn. at Pha. in 1787. and the Constn. which was the fruit of it.
                        There is a passage in Mr. Neckars work on the finances of France which affords a signal illustration of the
                            difficulty of collecting, in contiguous communities, indirect taxes when not the same in all, by the violent means
                            resorted to against smuggling from one to another of them. Previous to the late revolutionary war in that Country, the
                            taxes were of very different rates in the different Provinces; particularly the tax on Salt which was high in the interior
                            provinces & low in the maritime; and the tax on Tobacco, which was very high in general whilst in some of the
                            provinces the use of the article was altogether free. The consequence was that the standing Army of Patrols agst.
                            smuggling, had swoln to the number of twenty three thousand; the annual arrests of men women & children engaged in
                            smuggling, to five thousand five hundred & fifty; and the number annually arrested on account of Salt & Tobacco
                            alone, to seventeen or eighteen hundred, more than three hundred of whom were consigned to the terrible punishment of the
                            Gallies.
                        May it not be regarded as among the providential blessings to these States, that their geographical
                            relations multiplied as they will be by artificial channels of intercourse, give such additional force to the many
                            obligations to cherish that Union which alone secures their peace, their safety, and their prosperity. Apart from the more
                            obvious & awful consequences of their entire separation into Independent Sovereignties, it is worthy of special
                            consideration, that divided from each other as they must be by narrow waters & territorial lines merely, the
                            facility of surreptitious introductions of contraband articles would defeat every attempt at revenue in the easy and
                            indirect modes of impost and excise; so that whilst their expenditures would be necessarily & vastly increased by
                            their new situation, they would, in providing for them, be limited to direct taxes on land or other property, to arbitrary
                            assessments on invisible funds, & to the odious tax on persons.
                        You will observe that I have confined myself, in what has been said to the constitutionality &
                                expediency of the power in Congress to encourage domestic products by regulations of commerce. In the exercise of the
                                power, they are responsible to their Constituents, whose right & duty it is, in that as in all other cases, to
                                bring their measures to the test of justice & of the general Good. 
                            
                                
                            
                        
                    